9 So.3d 639 (2009)
Anthony HAWKINS 1st, Petitioner,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Eric Lane, Warden at J.C.I., State of Florida, Respondents.
No. 1D09-0507.
District Court of Appeal of Florida, First District.
March 3, 2009.
Rehearing Denied May 28, 2009.
*640 Anthony Hawkins, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for all writs jurisdiction is denied because petitioner has an adequate legal remedy in the appeal now pending before this court in Hawkins v. McNeil, 1D09-0506.
DENIED.
BARFIELD, THOMAS, and CLARK, JJ., concur.